Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  May 24, 2016                                                                                           Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  151355(70)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
  JAMES E. WHITE, Personal Representative of                                                                  Joan L. Larsen,
  the Estate of BOBBIE JEAN WILSON-WHITE,                                                                               Justices
                Plaintiff-Appellee,
  v                                                                   SC: 151355
                                                                      COA: 316751
                                                                      Macomb CC: 2011-004467-NH
  ST. JOHN MACOMB HOSPITAL,
  DIAGNOSTIC RADIOLOGY CONSULTANTS,
  P.C., PHILIP A. ADLER, M.D., and AARON
  SMITH, D.O.,
               Defendants,
  and
  TRI-COUNTY UROLOGISTS, P.C., and
  GREGORY V. McINTOSH, D.O.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 2,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             May 24, 2016
           p0516
                                                                                 Clerk